Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
Filed 06/29/19   Case 19-12813   Doc 1
